NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,999,933 to Mehta.

Mehta discloses:
1. A system, comprising:
a processing device comprising a memory (Fig. 1, server 114, memory 134), and configured to provide a data dump of the memory (column 4, lines 36-40, 65-67);
a storage element configured to store a dictionary comprising interpreter vocabulary to interpret at least some segments of the data dump (column 5, lines 13-24 and Fig. 1, template library 152’, extraction software 168’, extraction table 151’); and
a data dump analysis device comprising:

a dump extraction engine configured to: connect with the processing device over the interface (column 4, lines 56-65); and receive at least one segment of the data dump from the processing device over the interface (column 5, lines 45-52 and column 6, lines 1-11); and
a dump interpretation engine configured to: receive at least a subset of the interpreter vocabulary from the dictionary to interpret the received at least one segment (column 8, lines 41-49 and column 14, line 65-column 15, line 17); and interpret data of the at least one segment responsively to the received at least subset of the interpreter vocabulary (column 19, lines 17-26).

2. The system according to claim 1, further comprising:
a display (Fig. 1, monitor 126); and
a user interface, which is configured to render the interpreted data to the display (Fig. 1, GUI 144, column 19, lines 28-31 and Fig. 15).

3. The system according to claim 1, further comprising a remote processing device comprising the storage element and configured to maintain the dictionary (column 5, lines 13-24 and Fig. 1, computer 156).



5. The system according to claim 1, wherein the interpreter vocabulary comprises respective different sections for use in interpreting data dumps of respective different processing devices (column 7, lines 50-65).

6. The system according to claim 1, further comprising a display (Fig. 1, monitor 126), wherein the data dump analysis device comprises a user interface (Fig. 1, GUI 144) configured to: receive a user request to retrieve the at least one segment of the data dump (column 9, lines 1-11); issue a command to the dump extraction engine to request the at least one segment of the data dump from the processing device (column 9, lines 56-59 and column 14, lines 36-42); receive the interpreted data from the dump interpretation engine and a list of references to sub-segments (Fig. 5) of the at least one segment of the data dump from the dump extraction engine (column 15, lines 35-46 and column 19, lines 28-34); and render the interpreted data and the list of references to the display (column 19, lines 20-24 and lines 32-63).

7. The system according to claim 1, further comprising a display (Fig. 1, monitor 126), wherein:
the data dump analysis device comprises a user interface (Fig. 1, GUI 144) configured to:

issue a command to the dump extraction engine to request the at least one segment and the sub-segments of the data dump from the processing device (column 9, lines 56-59, column 14, lines 36-42, and Fig. 5); and
the dump extraction engine is configured to:
receive the at least one segment of the data dump and a list of references to the sub-segments from the processing device (column 15, lines 35-46, column 19, lines 28-34, and column 20, lines 5-17);
request the sub-segments from the processing device responsively to the received list of references to the sub-segments (column 20, lines 28-38); and
receive the sub-segments (column 20, lines 39-55).

8. The system according to claim 7, wherein:
the dump interpretation engine is configured to:
receive another subset of the interpreter vocabulary from the dictionary to interpret the received sub-segments (column 20, lines 2-7); and
interpret data of the sub-segments responsively to the received other subset of the interpreter vocabulary (column 20, lines 39-53); and


9. The system according to claim 1, wherein the processing device is configured to add a new segment to the data dump, the system further comprising a controller configured to add new interpreter vocabulary to the dictionary to interpret the new segment of the data dump (column 22, lines 4-10).

10. The system according to claim 1, wherein the dump interpretation engine is configured to provide the interpreted data in at least one of: a machine-readable form; or a human-readable form (column 6, lines 1-8).

11. A data dump method, comprising:
providing a data dump of a memory (column 4, lines 336-40, 65-67);
storing a dictionary comprising interpreter vocabulary to interpret at least some segments of the data dump (column 5, lines 13-24);
receiving at least one segment of the data dump (column 5, lines 45-52 and column 6, lines 1-11);
receiving at least a subset of the interpreter vocabulary from the dictionary (column 8, lines 41-49 and column 14, line 65-column 15, line 17); and
interpreting data of the at least one segment responsively to the received at least subset of the interpreter vocabulary (column 19, lines 17-26).

12. The method according to claim 11, further comprising rendering the interpreted data to a display (column 19, lines 28-31 and Fig. 15).

13. The method according to claim 11, wherein the interpreter vocabulary comprises respective different sections for use in interpreting data dumps of respective different processing devices (column 7, lines 50-65).

14. The method according to claim 11, further comprising: 
receiving a user request to retrieve the at least one segment of the data dump (column 9, lines 1-11);
issuing a command to request the at least one segment of the data dump (column 9, lines 56-59 and column 14, lines 36-42);
receiving the interpreted data and a list of references to sub-segments of the at least one segment of the data dump (column 15, lines 35-46 and column 19, lines 28-34); and
rendering the interpreted data and the list of references to the display (column 19, lines 20-24 and lines 32-63).

15. The method according to claim 11, further comprising:
receiving a user request to retrieve the at least one segment and sub-segments of the at least one segment (column 9, lines 1-11);

receiving the at least one segment of the data dump and a list of references to the sub-segments (column 15, lines 35-46, column 19, lines 28-34, and column 20, lines 5-17);
requesting the sub-segments responsively to the received list of references to the sub-segments (column 20, lines 28-38); and
receiving the sub-segments (column 20, lines 39-55).

16. The method according to claim 15, further comprising:
receiving another subset of the interpreter vocabulary from the dictionary to interpret the received sub-segments (column 20, lines 2-7);
interpreting data of the sub-segments responsively to the received other subset of the interpreter vocabulary (column 20, lines 39-53); and
rendering the interpreted data of the at least one segment and the interpreted data of the sub-segments to a display (column 19, lines 20-24 and lines 32-63).

17. The method according to claim 11, further comprising:
adding a new segment to the data dump (column 22, lines 4-10); and
adding new interpreter vocabulary to the dictionary to interpret the new segment of the data dump (column 22, lines 4-10).



19. A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to:
store a dictionary comprising interpreter vocabulary to interpret at least some segments of a data dump of a memory (column 5, lines 13-24 and Fig. 1, template library 152’, extraction software 168’, extraction table 151’);
receive at least one segment of the data dump (column 5, lines 45-52 and column 6, lines 1-11);
receive at least a subset of the interpreter vocabulary from the dictionary (column 8, lines 41-49 and column 14, line 65-column 15, line 17); and
interpret data of the at least one segment responsively to the received at least subset of the interpreter vocabulary (column 19, lines 17-26).

20. A data dump method, comprising:
providing a data dump of a memory (column 4, lines 36-40, 65-67);
receiving at least part of the data dump (column 5, lines 45-52 and column 6, lines 1-11);
receiving interpreter vocabulary from a dictionary (column 8, lines 41-49 and column 14, line 65-column 15, line 17); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113